Lyolt, J.
This action is upon the same bond for a breach of the conditions of which the action of the Town of Platteville v. Hooper, ante, p. 381, was brought, and the *386complaint herein is demurred to on the same grounds. The plaintiff city is situated within the limits of the town of Platteville. By the provisions of the city charter, city taxes are collected by the treasurer of the town of Platteville, the same as town taxes are collected, and when collected are to be paid over by him to the city treasurer. In case of default in such payment, the charter gives to the city a right of action against such town treasurer and his sureties. Laws of 1880, ch. 83, subch. 10, secs. 3-10.
We hold in the other case that the town could maintain an action upon such bond. Eor the reasons stated in the opinion in that case it must be held that the city may maintain this action. The circuit court properly overruled the demurrer.
By the Court.— Order affirmed.